By the Court, Ingraham, J.
The plaintiffs were informed that the defendant resided on Long Island. This was sufficient to put them on inquiry, as to residence, and to satisfy them that the defendant did not reside in New York.
The statute of 1857, relative to protest of notes, only alters the law as to service of notices of protest, where the indorser resides or has a place of business in a city or town, or where he is reputed to reside or have a place of business therein, on diligent inquiry. In such cases the service may be by notice in the post office.
There is no evidence of any diligence to find the residence of the indorser, or even of any inquiries on the subject. The act of 1857 does not apply to this case.
Judgment affirmed, with costs.
Clerke, Gould and Ingraham, Justices.]